IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 120 MM 2016
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
ANTHONY JOHN VENERI,                      :
                                          :
                   Petitioner             :

                                      ORDER


PER CURIAM

      AND NOW, this 14th day of November, 2016, the Petition for Leave to File a

Petition for Allowance of Appeal Nunc Pro Tunc and the “Petition for Allocatur and a

Writ of Habeas Corpus Nunc Pro Tunc” are DENIED.